DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on May 14, 2021 is acknowledged.  The traversal is on the ground(s) that both groups relate to the treatment of neurodegenerative diseases (Remarks pg.2, second paragraph) and thus a search of the art can be readily conducted and there is no undue burden.  This is not found persuasive because independent claim 1 has no relation to treatment of neurodegeneration as claimed and treatment requires a separate analysis under 35 USC 112, first paragraph, enablement requirement.
For these reasons, the requirement is still deemed proper and is therefore made FINAL.
Claims 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim at this time. 
Claims 1-10 are examined upon their merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is the national stage entry of PCT/US18/43464 filed on July 24, 2018, which claims the benefit of US provisional application No. 62/536,500 filed on July 25, 2017.  Claims 1-10 have an earliest effectively filed date of July 25, 2018.

Information Disclosure Statement
The references in the specification (ex. paragraphs [0034], [0039] and [0117]) are not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim recites a dosage as “at least 50 nm”, but this should be nanomolar abbreviated “nM”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “reducing Tau phosphorylation” but there are no actively stated method steps whereby tau phosphorylation reduction is assessed.  Also, the term "reducing" is a relative 1-42 peptide-induced tau phosphorylation at Thr422, but this is not recited within the claim. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This affects the scope of all depending claims.  For purposes of applying art, a reduction in tau phosphorylation will be interpreted as an inherent effect of administering a neurotrophin (claim 1), namely PACAP (claims 2 and 10). 
Claims 7-8 are indefinite because they recite an intended result or effect that appears to be linked to no structural/material element.  Typically no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the materials recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. Claims 7 and 8 attempt to limit the Tau phosphorylation by stating it is associated with certain diseases.  It is unclear how this limits the materials of the claim since, as stated above, there are no method steps involving tau.  It is unclear if this is intended to limit the subject of the claim.  
Claim 9 is indefinite in that it recites the neurotrophin “reduces activity of the β-secretase enzyme.”  There are no method steps whereby this effect is assessed.  Furthermore, “reduces activity” is a relative term without either the claim itself or the specification setting forth the requisite degree of reduction, and the specific activity to be assessed.  For purposes of applying art, “reduces activity of the β-secretase enzyme” is interpreted as an inherent effect of the sole active step – administering neurotrophin to the subject.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2013/0305962 A1, published October 20, 2016 (hereafter “the ‘962 publication”) cited on the ISR filed 1/20/2020.
The ‘962 publication discloses “Pituitary Adenylate Cyclase Activating Polypeptide (PACAP)… is broadly recognized as a neurotrophin” (paragraph [0002]) with applicability as an effective treatment for Alzheimer’s and other forms of dementia (paragraph [0004]) because “[0003] PACAP has been shown to promote synaptic transmission, long term potentiation and memory under physiological conditions.”   Thus, the prior art publication discloses the neurotrophin of instant claims 1 and 2 and the protein of instant claim 10 (see attached pBLAST search results for SEQ ID NO:1).  The reference discloses, “Most importantly, intranasal administration of PACAP enhances Novel object recognition in SAMP8 mice and APP transgenic mice.” (paragraph [0062]), thus teaching the mode of administration recited by instant claim 3.  Specifically, the reference states: “[0089] In another embodiment, the present invention provides a method of treating dementia and/or a neurological condition by providing a 
Thus, the invention of claims 1-3 and 6-10 fails to distinguish over the methods disclosed in the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub 2013/0305962 A1 as applied to claims 1-3 and 6-10.
The rejection above details the how the ‘962 prior art publication teaches the elements and administering step of instant claims 1-3 and 6-10.  

The ‘962 publication states: “[0133] Typical dosages of a therapeutically effective dosage of SIRT3 or PACAP, or agonists of receptors to SIRT3 or PACAP can be in the ranges recommended by the manufacturer where known therapeutic compounds are used, and also as indicated to the skilled artisan by the in vitro responses or responses in animal models. Such dosages typically can be reduced by up to about one order of magnitude in concentration or amount without losing the relevant biological activity. Thus, the actual dosage will depend upon the judgment of the physician, the condition of the patient, and the effectiveness of the therapeutic method based, for example, on the in vitro responsiveness of the relevant primary cultured cells or histocultured tissue sample, such as biopsied malignant tumors, or the responses observed in the appropriate animal models, as previously described.”  
Therefore, the prior art admits that varying dosage is routine within the art.  Additionally, the Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a 
MPEP 2144 sets forth Applicant’s burden for rebuttal of a prima facie case of obviousness based upon routine optimization.  Applicant must provide either a showing that the particular amount or range recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed amount.  In the instant case, there is no specific “teaching away” in the prior art reference.  Furthermore, the specification as filed provides not evidence that the particular amount or range recited within the claims is critical because figure 6 demonstrates PACAP in ranges between 5 nM to 100 nM are effective against amyloid beta toxicity.
Thus, the invention of the claims is obvious in view of the prior art teachings and what could be optimized through routine experimentation.

Conclusion
No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.